DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:
The comma at the end of Ln. 1 should be replaced with a colon
The semicolon at the end of Ln. 3 should be removed
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,905,840. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of instant claim 1 are found within the overall requirements of patent claim 3, the instant claim merely being broader in scope. It is noted that the recitation in the instant claim of the recessed annular section having a substantially uniform diameter is considered as anticipated by the phrasing in patent claim 1 that “a cross-section of the recessed annular section that extends from the junction ring to the tube section is substantially straight.” A straight cross-section implies an uniform diameter.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s)  1 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sleeper et al. (U.S. Pub. 2005/0028822).
Regarding claim 1, Sleeper discloses a nasal cannula device (Fig. 5; ¶¶0044-0045) comprising, a cannula body (Fig. 5 #400) including: a body portion (Fig. 5 #430); and a nasal joint tube (Fig. 5 #410), which includes a tube section (Fig. 5 one of #420; ¶0045); and a recessed annular section (Fig. 5 immediately below the one #420; ¶0045) disposed between the body portion and the tube section, wherein: the recessed annular section has a thickness smaller than that of the tube section (¶0045 – ring 420 will provide a greater thickness than just the material of nasal prong 410 itself), a substantially uniform diameter (¶0045 – “substantially straight-shaped”), a length equal to or shorter than one half of an inside diameter of the recessed annular section (Fig. 5 spacing between adjacent rings 420 is a height not more than an internal radius of nasal prong 410). The term “substantially” is not understood to meaningfully further define beyond a common understanding of the phrasing “uniform diameter.” It is noted that the recited tube section is not required to have any particular length. Further, the nasal joint tube is not limited to only the sections presently recited in the claim. Applicant may wish to specify the tube section as extending to a patient delivery port of the nasal joint tube.
Assuming, arguendo, applicant disputes Fig. 5 of Sleeper discloses the recessed annular section has a length equal to or shorter than one half of an inside diameter of the recessed annular section, the limitation would alternately have been obvious in view of Fig. 5. One of ordinary skill in the art viewing Fig. 5 of Sleeper would have considered it prima facie obvious that a spacing between adjacent rings 420 (i.e. “the recessed annular section” of the claim) would have a height not more than an internal radius of nasal prong 410 based upon the illustrated dimensions.
If not inherent to Fig. 5 of Sleeper it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Sleeper the recessed annular section has a length equal to or shorter than one half of an inside diameter of the recessed annular section based upon the clear suggestion in Fig. 5 of Sleeper that a spacing between adjacent rings 420 (i.e. “the recessed annular section” of the claim) have a height not more than an internal radius of nasal prong 410 based upon the illustrated dimensions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references. Similar rejections to that made above from Sleeper can additionally be made from the following: Jensen (GB 2493520 A; Fig. 6), Harrison et al. (U.S. Pub. 2016/0015921; Fig. 3A), and Johnson (U.S. Pub. 2019/0060599; Figs. 1a-1b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785